Title: To George Washington from Captain William Galvan, 13 March 1779
From: Galvan, William
To: Washington, George


Sir
Philadelphia March 13th 1779.
I am this moment honoured with your Excellency’s letter of the 11th instant, and return my respectfull acknowledgments for the favour you have confered on me, by taking the trouble to bestow Some of your important hours on my manuscript. This honour, Sir, is So gratifying to my pride that no attempts Shall be made to procure to my work any further illustration.
I was far from contending with the respectable gentleman your Excellency mentions, on any other point but the priviledge of being usefull, and find my Self happy in the thought that, on a Subject which always ingrossed my most ardent Sollicitude, he has fully Satisfied your Excellency. heartily would I concurr in Spreading his principles, of which I entertain the highest opinion Since they have received your approbation. Should your army, which abounds with officers of the greatest merit, fall Short of one ready to devote himself to the instruction of the troops, my Services in that Capacity are humbly offered to the united states and to your Excellency. No other reward of three years Services could be more acceptable than Such an opportunity of Serving under your eyes, a circumstance which has ever been the object of my wishes, and in which are placed my hopes of securing your esteem. With the greatest respect I have the honour to be Sir your Excellency’s most obedient and most humble Servant
Galvan
